Becker v. State






COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS

)
JOHNNIE LEE CARTER,                                  )                      No. 08-05-00294-CV
)
                                    Appellant,                        )                             Appeal from
)
v.                                                                          )                       120th District Court
)
ALLIANCE LEASING, INC.,                            )                  of El Paso County, Texas
)
                                    Appellee.                          )                         (TC# 2005-3431)

MEMORANDUM OPINION

            Johnnie Lee Carter attempts to appeal from a consolidation order.  Pending before the Court
is a motion to dismiss the appeal for want of jurisdiction.  Finding that the interlocutory order is not
appealable, we grant the motion and dismiss the appeal for want of jurisdiction.
            Appellate courts generally have jurisdiction over final judgments and such interlocutory
orders as the legislature deems appealable.  Tex.Civ.Prac.&Rem.Code Ann. § 51.012 (Vernon
1997) and § 51.014 (Vernon Supp. 2005); Ruiz v. Ruiz, 946 S.W.2d 123, 124 (Tex.App.--El Paso
1997, no writ).  The consolidation order is not a final judgment and is not an appealable order under
Section 51.014.  Accordingly, we dismiss the appeal for lack of jurisdiction.


December 8, 2005                                                       
                                                                                    ANN CRAWFORD McCLURE, Justice

Before Barajas, C.J., McClure, and Chew, JJ.